DETAILED ACTION
Applicant’s amendments and remarks, filed December 4, 2020, are fully acknowledged by the Examiner. Currently, claims 21-40 are pending and newly added, with claims 1-20 cancelled. The following is a complete response to the December 4, 2020 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23, 25-27 and 35-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Madan et al. (US Pat. Pub. 2017/0172608 A1).
Regarding claim 21, Madan provides for a surgical system (See at least figures 2 and 6) comprising an actuation assembly (the handle of the device shown in figure 6) including: an actuator (124), a drive rod (rod extending through 130 to transmit force to the end effector), and a force-regulating spring operably coupled between the actuator and the drive rod and configured 326 is operably coupled between the drive rod and the actuator), and a sensor module configured to sense a property of the force-regulating spring and to determine the force applied by the drive rod based upon the sensed property (340 as in figure 7 configured to sense the force applied to the spring and determine the force applied to the drive rod).  
Regarding claim 22, Madan provides that the sensor module includes at least one spring sensor and a processor, the at least one spring sensor configured to sense the property of the force-regulating spring and relay the sensed property to the processor to determine the force applied by the drive rod based upon the sensed property (340 is at least one spring sensor, and the processor formed by the circuitry of the generator 12/116 as in at least [0052]).  
Regarding claim 23, Madan provides that the sensor module further includes a storage device configured to store data representing a relationship between the sensed property and the force applied by the drive rod, the processor configured to access the data to determine the force applied by the drive rod based upon the sensed property (see at least [0054]).  
Regarding claims 25 and 26, Madan provides for an output device configured to output an indicator based upon the determined force applied, and that the indicator includes at least one of an audible output, a visual output, or a tactile output (see [0066]).
Regarding claim 27, Madan provides for an end effector including first and second jaw members movable between an open position and a closed position for grasping tissue therebetween in response to movement of the drive rod (See figure 2 with 144/160 forming the end effector), wherein the force applied by the drive rod is related to a clamping force applied by the first and second jaw members to tissue in the closed position (the force applied to the drive rod would be related to the clamping force).  
122), a shaft extending distally from the housing (130), an end effector disposed at a distal end portion of the shaft, the end effector including first and second jaw movable between an open position and a closed position for grasping tissue (140 with 144 and 160) and applying a force to the grasped tissue (via the grasping of the tissue via 144/160), an actuation assembly (internal works within the handle of 120) including an actuator coupled to the housing (124), a drive rod coupled to the first and second jaw members such that translation of the drive rod moves the first and second jaw movable between the open position and the closed position to grasp the tissue and apply the force to the grasped tissue (rod within 130 functioning to transmit the force through 130), and a force-regulating spring disposed within the housing and operably coupled between the actuator (326), the force-regulating spring configured to regulate the force applied to tissue (via the spring functioning to have a force threshold) and -4-Application Serial No. 16/899,678Docket No.: 356522US01CON (203-11020 CON)a sensor module disposed within the housing and configured to sense a property of the actuation assembly to determine the force applied to the grasped tissue based upon the sensed property (340 functioning to determine a force applied to tissue).  
Regarding claim 36, Madan provides that the sensor module includes at least one sensor and a processor, the at least one sensor configured to sense the property of the actuation assembly and relay the sensed property to the processor to determine the force applied to the grasped tissue based upon the sensed property (340 is at least one spring sensor, and the processor formed by the circuitry of the generator 12/116 as in at least [0052]).  
Regarding claim 37, Madan provides that the sensor module further includes a storage device configured to store data representing a relationship between the sensed property and the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Madan et al. (US Pat. Pub. 2017/0172608 A1) as applied to claim 35 above, and further in view of Selkee (US Pat. No. 8,359,082 B2).
Regarding claim 38, while Madan provides for the sensor to be used to sense pressure levels (see [0065]), Madan fails to specifically recite that the sensor module is configured to sense one of: a change in inductance of a portion of the actuation assembly, or a spacing between different parts of a portion of the actuation assembly. Selkee, however, provides for the use of a pressure sensor that function to sense pressure via inductance changes (see col. 12; 9-15 discussing inductance measurements for the force/strain sensors). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a pressure sensor functioning based on inductance chances of the sensor as in Selkee for the sensor of Madan to provide for a known manner of using a pressure sensor to detect the disclosed force applied by the actuation assembly.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,695,123 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to instant independent claims 21, 28 and 35, it is clear that a majority of the limitations recited therein are found in patented independent claims 1 and 13. The differences between the patented and instant claims involve 1) the drive rod of the instant claims, and 2) the 
With respect to the remaining dependent claims 22-27, 29-34 and 36-40, the Examiner is of the position that the limitations set forth therein can be found in patented dependent claims 2-12 and 14-19.
Response to Arguments
Applicant’s arguments, see pages 6-7 of the Remarks filed December 4, 2020, with respect to the prior rejections under 35 U.S.C. 103 of now-cancelled claims 1-20 based on the combination of Horner, McKenna and Krammer have been fully considered and are persuasive. Specifically, Applicant’s cancellation of claims 1-20 have overcome the prior rejections. Additionally, Applicants comments on page 7 with respect to independent claims 21, 28 and 35 and the claimed “force-regulating spring” are persuasive against the application of the prior combination of Horner, McKenna and Krammer. 
Upon further consideration, the following new grounds of rejection have been set forth in the action above:
Claims 21-23, 25-27 and 35-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Madan et al. (US Pat. Pub. 2017/0172608 A1).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Madan et al. (US Pat. Pub. 2017/0172608 A1) as applied to claim 35 above, and further in view of Selkee (US Pat. No. 8,359,082 B2).
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,695,123 B2. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794